 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6   ANTHONY A. SHARP,                                           1:18-cv-01556-AWI-GSA-PC
 7                   Plaintiff,                                  ORDER ADOPTING FINDINGS AND
                                                                 RECOMMENDATIONS
 8          vs.                                                  (ECF No. 10.)
 9   AUDREY KING, et al.,                                        ORDER REVOKING PLAINTIFF’S IN
                                                                 FORMA PAUPERIS STATUS UNDER 28
10                   Defendants.                                 U.S.C. § 1915(g)
11                                                               ORDER VACATING ORDER THAT
                                                                 GRANTED PLAINTIFF LEAVE TO
12                                                               PROCEED IN FORMA PAUPERIS AND
                                                                 DIRECTED PAYMENT OF INMATE
13                                                               FILING FEE BY CDCR
                                                                 (ECF No. 5.)
14
                                                                 ORDER REQUIRING PLAINTIFF TO
15                                                               PAY THE $400.00 FILING FEE IN FULL
                                                                 WITHIN THIRTY DAYS
16
                                                                 ORDER FOR CLERK TO SERVE THIS
17                                                               ORDER ON THE CDCR AND THE
                                                                 COURT’S FINANCIAL DEPARTMENT
18

19           Anthony A. Sharp (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to
21   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22           On June 28, 2019, findings and recommendations were entered, recommending that
23   Plaintiff’s in forma pauperis status be revoked under 28 U.S.C. § 1915(g) and Plaintiff be
24   required to pay the filing fee in full for this action.1 (ECF No. 10.) On July 11, 2019, Plaintiff
25   filed objections to the findings and recommendations. (ECF No. 11.)
26

27           1
               To date, the court has not received any payment for Plaintiff’s filing fee in this case. (Court Financial
     Records.) The filing fee for this action is $350.00 plus a $50.00 administrative fee. 28 U.S.C. § 1914. The $50.00
28   administrative fee does not apply to persons granted in forma pauperis status. Id. Because Plaintiff’s in forma
     pauperis status has been revoked, the applicable total filing fee is $400.00.

                                                             1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   including Plaintiff’s objections, the court finds the findings and recommendations to be
 4   supported by the record and proper analysis. Plaintiff emphasizes his poverty and inability to
 5   pay. However, his objections do not address the analysis of the Findings and Recommendation
 6   and the application of 28 U.S.C. § 1915.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1.     The findings and recommendations entered on June 28, 2019, are ADOPTED IN
 9                 FULL;
10          2.     Plaintiff’s in forma pauperis status is REVOKED under 28 U.S.C. § 1915(g);
11          3.     The court’s order issued on November 19, 2018, granting Plaintiff’s application
12                 to proceed in forma pauperis and directing payment of the filing fee by the
13                 CDCR, is VACATED;
14          4.     Within thirty days of the date of service of this order, Plaintiff is required to pay
15                 the $400.00 filing fee in full for this action;
16          5.     Plaintiff’s failure to comply with this order shall result in the dismissal of this
17                 action without further notice; and
18          6.     The Clerk of Court is directed to serve a copy of this order on:
19                 (1)     the Financial Department, U.S. District Court, Eastern District of
20                         California; and
21                 (2)     the Director of the California Department of Corrections and
22                         Rehabilitation.
23
     IT IS SO ORDERED.
24

25   Dated: August 23, 2019
                                                  SENIOR DISTRICT JUDGE
26

27

28


                                                      2
